


Exhibit 10.10

 

TYCO ELECTRONICS

 

CHANGE IN CONTROL SEVERANCE PLAN FOR CERTAIN

U.S. OFFICERS AND EXECUTIVES

 

Effective January 1, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

BACKGROUND, PURPOSE AND TERM OF PLAN

1

Section 1.01

Purpose of the Plan

1

Section 1.02

Term of the Plan

1

Section 1.03

Compliance with Code Section 409A

1

ARTICLE II

DEFINITIONS

2

Section 2.01

“Annual Bonus”

2

Section 2.02

“Base Salary”

2

Section 2.03

“Board”

2

Section 2.04

“Cause”

2

Section 2.05

“Change in Control”

2

Section 2.06

“Change in Control Termination”

3

Section 2.07

“COBRA”

3

Section 2.08

“Code”

3

Section 2.09

“Committee”

3

Section 2.10

“Company”

3

Section 2.11

“Effective Date”

3

Section 2.12

“Eligible Employee”

3

Section 2.13

“Employee”

3

Section 2.14

“Employer”

4

Section 2.15

“ERISA”

4

Section 2.16

“Exchange Act”

4

Section 2.17

“Executive Severance Plan”

4

Section 2.18

“Good Reason Resignation”

4

Section 2.19

“Involuntary Termination”

5

Section 2.20

“Key Employee”

5

Section 2.21

“Notice Pay”

5

Section 2.22

“Officer”

5

Section 2.23

“Participant”

5

Section 2.24

“Permanent Disability”

5

Section 2.25

“Plan”

5

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 2.26

“Plan Administrator”

5

Section 2.27

“Postponement Period”

6

Section 2.28

“Potential Change in Control”

6

Section 2.29

“Release”

7

Section 2.30

“Separation from Service Date”

7

Section 2.31

“Severance Benefit”

7

Section 2.32

“Severance Period”

7

Section 2.33

“Subsidiary”

7

Section 2.34

“Successor”

7

Section 2.35

“Voluntary Resignation”

7

ARTICLE III

PARTICIPATION AND ELIGIBILITY FOR BENEFITS

8

Section 3.01

Participation

8

Section 3.02

Conditions

8

ARTICLE IV

DETERMINATION OF SEVERANCE BENEFITS

10

Section 4.01

Amount of Severance Benefits Upon Involuntary Termination and Good Reason
Resignation

10

Section 4.02

Voluntary Resignation; Termination Due to Death or Permanent Disability

12

Section 4.03

Termination for Cause

12

Section 4.04

Reduction of Severance Benefits

12

Section 4.05

Non-Duplication of Benefits

13

ARTICLE V

METHOD, DURATION AND LIMITATION OF SEVERANCE BENEFIT PAYMENTS

14

Section 5.01

Method of Payment

14

Section 5.02

Other Arrangements

14

Section 5.03

Code Section 409A

14

Section 5.04

Termination of Eligibility for Benefits

15

Section 5.05

Limitation on Benefits

15

ARTICLE VI

CONFIDENTIALITY and non-disparagement

17

Section 6.01

Confidential Information

17

Section 6.02

Non-Disparagement

17

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 6.03

Reasonableness

17

Section 6.04

Equitable Relief

17

Section 6.05

Survival of Provisions

18

ARTICLE VII

THE PLAN ADMINISTRATOR

19

Section 7.01

Authority and Duties

19

Section 7.02

Compensation of the Plan Administrator

19

Section 7.03

Records, Reporting and Disclosure

19

ARTICLE VIII

AMENDMENT, TERMINATION AND DURATION

20

Section 8.01

Amendment, Suspension and Termination

20

Section 8.02

Duration

20

ARTICLE IX

DUTIES OF THE COMPANY AND THE COMMITTEE

21

Section 9.01

Records

21

Section 9.02

Payment

21

Section 9.03

Discretion

21

ARTICLE X

CLAIMS PROCEDURES

22

Section 10.01

Claim

22

Section 10.02

Initial Claim

22

Section 10.03

Appeals of Denied Administrative Claims

22

Section 10.04

Appointment of the Named Appeals Fiduciary

23

Section 10.05

Arbitration; Expenses

23

ARTICLE XI

MISCELLANEOUS

25

Section 11.01

Nonalienation of Benefits

25

Section 11.02

Notices

25

Section 11.03

Successors

25

Section 11.04

Other Payments

25

Section 11.05

No Mitigation

25

Section 11.06

No Contract of Employment

25

Section 11.07

Severability of Provisions

25

Section 11.08

Heirs, Assigns, and Personal Representatives

26

Section 11.09

Headings and Captions

26

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 11.10

Gender and Number

26

Section 11.11

Unfunded Plan

26

Section 11.12

Compliance with Code Section 409A

26

Section 11.13

Payments to Incompetent Persons

26

Section 11.14

Lost Payees

26

Section 11.15

Controlling Law

26

SALARY REPLACEMENT AND ANNUAL BONUS

 

A-1

 

iv

--------------------------------------------------------------------------------

 

ARTICLE I


BACKGROUND, PURPOSE AND TERM OF PLAN

 

Section 1.01         Purpose of the Plan.  The purpose of the Plan is to provide
Eligible Employees with certain compensation and benefits as set forth in the
Plan in the event the Eligible Employee’s employment with the Company or a
Subsidiary is terminated due to a Change in Control Termination.  The Plan is
not intended to be an “employee pension benefit plan” or “pension plan” within
the meaning of Section 3(2) of ERISA.  Rather, this Plan is intended to be a
“welfare benefit plan” within the meaning of Section 3(1) of ERISA and to meet
the descriptive requirements of a plan constituting a “severance pay plan”
within the meaning of regulations published by the Secretary of Labor at Title
29, Code of Federal Regulations, section 2510.3-2(b).  Accordingly, the benefits
paid by the Plan are not deferred compensation and no employee shall have a
vested right to such benefits.

 

Section 1.02         Term of the Plan.  The Plan shall generally be effective as
of the Effective Date, but subject to amendment from time to time in accordance
with Section 8.01.  The Plan shall continue until terminated pursuant to
Article VIII of the Plan.

 

Section 1.03         Compliance with Code Section 409A.  The terms of this Plan
are intended to, and shall be interpreted so as to, comply in all respects with
the provisions of Code Section 409A and the regulations and rulings promulgated
thereunder.

 

--------------------------------------------------------------------------------


 

ARTICLE II

DEFINITIONS

 

Section 2.01         “Annual Bonus” shall mean 100% of the Participant’s target
annual bonus.

 

Section 2.02         “Base Salary” shall mean the annual base salary in effect
as of the Participant’s Separation from Service Date.

 

Section 2.03         “Board” shall mean the Board of Directors of the Company or
any successor thereto, or a committee thereof specifically designated for
purposes of making determinations hereunder.

 

Section 2.04         “Cause” shall mean (i) a material violation of any
fiduciary duty owed to the Company, (ii) conviction of, or entry of a plea of
nolo contendere with respect to, a felony or misdemeanor, (iii) dishonesty,
(iv) theft, or (v) other egregious conduct, that is likely to have a materially
detrimental impact on the Company and its employees.  Whether an Eligible
Employee’s termination is as a result of Cause shall be determined in the
discretion of the Plan Administrator.

 

Section 2.05         “Change in Control”  shall mean any of the following
events:



(i)            any “person” (as defined in Section 13(d) and 14(d) of the
Exchange Act, excluding for this purpose, (i) Tyco Electronics Ltd. or any
Subsidiary company (wherever incorporated) of Tyco Electronics Ltd.  as defined
by Section 86 of the Companies Act 1981 of Bermuda, as amended or (ii) any
employee benefit plan of Tyco Electronics Ltd.  or any such Subsidiary company
(or any person or entity organized, appointed or established by Tyco Electronics
Ltd.  for or pursuant to the terms of any such plan that acquires beneficial
ownership of voting securities of Tyco Electronics Ltd. ), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly of securities of Tyco Electronics Ltd.  representing more than 30
percent of the combined voting power of Tyco Electronics Ltd.’s then outstanding
securities; provided, however, that no Change in Control will be deemed to have
occurred as a result of a change in ownership percentage resulting solely from
an acquisition of securities by Tyco Electronics Ltd. ;



(ii)           persons who, as of the Effective Date, constitute the Board of
Directors of Tyco Electronics Ltd. (the “Incumbent Directors”) cease for any
reason (including without limitation, as a result of a tender offer, proxy
contest, merger or similar transaction) to constitute at least a majority
thereof, provided that any person becoming a Director of Tyco Electronics Ltd. 
subsequent to the Effective Date shall be considered an Incumbent Director if
such person’s election or nomination for election was approved by a vote of at
least 50 percent of the Incumbent Directors; but provided further, that any such
person whose initial assumption of office is in connection with an actual or
threatened proxy contest relating to the election of members of the Board or
other actual or threatened solicitation of proxies or consents by or on behalf
of a “person” (as defined in Section 13(d) and 14(d) of the Exchange Act) other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation, shall not be considered an
Incumbent Director;

 

2

--------------------------------------------------------------------------------


 

(iii)          consummation of a reorganization, merger or consolidation or sale
or other disposition of at least 80 percent of the assets of Tyco Electronics
Ltd.  (a “Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of Tyco Electronics Ltd. 
immediately prior to such Business Combination beneficially own directly or
indirectly more than 50 percent of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the company resulting from such Business
Combination (including, without limitation, a company which, as a result of such
transaction, owns Tyco Electronics Ltd.  or all or substantially all of the
assets of Tyco Electronics Ltd. either directly or through one or more
Subsidiary companies (wherever incorporated) of Tyco Electronics Ltd.  as
defined by Section 86 of the Companies Act 1981 of Bermuda, as amended) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding voting securities of Tyco Electronics
Ltd. ; or



(iv)          approval by the stockholders of Tyco Electronics Ltd.  of a
complete liquidation or dissolution of Tyco Electronics Ltd. .

 

Section 2.06         “Change in Control Termination”  shall mean a Participant’s
Involuntary Termination or Good Reason Resignation that occurs during the period
beginning 60 days prior to the date of a Change in Control and ending two years
after the date of such Change in Control.

 

Section 2.07         “COBRA” shall mean the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended and the regulations promulgated
thereunder.

 

Section 2.08         “Code” shall mean the Internal Revenue Code of 1986, as
amended and the regulations promulgated thereunder.

 

Section 2.09         “Committee” shall mean the Management Development and
Compensation Committee of the Board of Directors of Tyco Electronics Ltd. or
such other committee appointed by the Board to assist the Company in making
determinations required under the Plan in accordance with its terms.  The
“Committee” may delegate its authority under the Plan to an individual or
another committee.

 

Section 2.10         “Company” shall mean Tyco Electronics Corporation.  Unless
it is otherwise clear from the context, Company shall generally include
participating Subsidiaries.

 

Section 2.11         “Effective Date” shall mean January 1, 2009.

 

Section 2.12         “Eligible Employee” shall mean an Employee who is an
Officer or an employee in the Band 1 classification. If there is any question as
to whether an Employee is deemed an Eligible Employee for purposes of the Plan,
the Plan Administrator shall make the determination.

 

Section 2.13         “Employee” shall mean an individual employed by an Employer
as a common law employee on the United States payroll of the Company or a
Subsidiary, and shall not include any person working for the Company through a
temporary service or on a leased

 

3

--------------------------------------------------------------------------------


 

basis or who is hired by the Company as an independent contractor, consultant,
or otherwise as a person who is not an employee for purposes of withholding
federal employment taxes, as evidenced by payroll records or a written agreement
with the individual, regardless of any contrary governmental or judicial
determination or holding relating to such status or tax withholding.

 

Section 2.14         “Employer” shall mean the Company or any Subsidiary with
respect to which this Plan has been adopted.

 

Section 2.15         “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended, and regulations promulgated thereunder.

 

Section 2.16         “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended and the regulations promulgated thereunder.

 

Section 2.17         “Executive Severance Plan” shall mean the Tyco Electronics
Severance Plan for U.S. Officers and Executives, which plan is superseded by
this Plan in the event of any Participant’s Change in Control Termination.

 

Section 2.18         “Good Reason Resignation” shall mean any retirement or
termination of employment by a Participant that is not initiated by the Company
or any Subsidiary and that is caused by any one or more of the following events
which occurs during the period beginning 60 days prior to the date of a Change
in Control and ending two years after the date of such Change in Control:

 

(1)  Without the Participant’s written consent, assignment to the Participant of
any duties inconsistent in any material respect with the Participant’s
authority, duties or responsibilities as in effect immediately prior to the
Change in Control;

 

(2) Without the Participant’s written consent, a material diminution in the
authority, duties or responsibilities of the supervisor to whom the Participant
is required to report as in effect immediately prior to the Change in Control;

 

(3)  Without the Participant’s written consent, a material change in the
geographic location at which the Participant must perform services to a location
which is more than 60 miles from the Participant’s principal place of business
immediately preceding the Change in Control);

 

(4)  Without the Participant’s written consent, the Company materially reduces
the Participant’s compensation and benefits, taken as a whole, as in effect
immediately prior to the Change in Control;

 

(5)  The Company fails to obtain a satisfactory agreement from any Successor to
assume and agree to perform the Company’s obligations to the Participant under
this Plan, as contemplated in Section 11.03 herein; or

 

(6)  Without the Participant’s written consent, a material diminution in the
budget over which the Participant retains authority;

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Participant shall be considered to have a
Good Reason Resignation only if the Participant provides written notice to the
Company specifying in reasonable detail the events or conditions upon which the
Participant is basing such Good Reason Resignation and the Participant provides
such notice within 90 days after the event that gives rise to the Good Reason
Resignation.  Within 30 days after notice has been received, the Company shall
have the opportunity, but shall have no obligation, to cure such events or
conditions that give rise to the Good Reason Resignation.  If the Company does
not cure such events or conditions within the 30-day period, the Participant may
terminate employment with the Company based on Good Reason Resignation within 30
days after the expiration of the cure period.

 

Section 2.19         “Involuntary Termination” shall mean the date that a
Participant experiences a Company-initiated Separation from Service for any
reason other than Cause, Permanent Disability or death, as provided under and
subject to the conditions of Article III.

 

Section 2.20         “Key Employee” shall mean an Employee who, at any time
during the 12-month period ending on the identification date, is a “specified
employee” under Code Section 409A, as determined by the Committee or its
delegate.  The determination of Key Employees, including the number and identity
of persons considered specific employees and the identification date, shall be
made by the Committee or its delegate in accordance with the provisions of Code
Section 409A and the regulations promulgated thereunder.

 

Section 2.21         “Notice Pay” shall mean the amounts that a Participant is
eligible to receive pursuant to Article IV of the Plan.

 

Section 2.22         “Officer” shall mean any individual who is an officer of
Tyco Electronics Ltd. or an Employer, and who is considered an officer for
purposes of Rule 16a-1(f) as promulgated under the Exchange Act immediately
before the Change in Control.

 

Section 2.23         “Participant” shall mean any Eligible Employee who meets
the requirements of Article III and thereby becomes eligible for Severance
Benefits under the Plan.

 

Section 2.24         “Permanent Disability” shall mean that an Employee has a
permanent and total incapacity from engaging in any employment for the Employer
for physical or mental reasons.  A “Permanent Disability” shall be deemed to
exist if the Employee meets the requirements for disability benefits under the
Employer’s long-term disability plan or under the requirements for disability
benefits under the Social Security law (or similar law outside the United
States, if the Employee is employed in that jurisdiction) then in effect, or if
the Employee is designated with an inactive employment status at the end of a
disability or medical leave.

 

Section 2.25         “Plan” means the Tyco Electronics Change in Control
Severance Plan for Certain U.S. Officers and Executives as set forth herein, and
as the same may from time to time be amended.

 

Section 2.26         “Plan Administrator” shall mean, for the period prior to a
Potential Change in Control, the individual(s) appointed by the Committee to
administer the terms of the Plan as set forth herein and if no individual is
appointed by the Committee to serve as the Plan Administrator for the Plan, the
Plan Administrator shall be the Senior Vice President — Human

 

5

--------------------------------------------------------------------------------


 

Resources for Tyco Electronics (or the equivalent).  In the event of the
occurrence of a Potential Change in Control, the Senior Vice-President, Human
Resources for Tyco Electronics (or the equivalent) shall appoint a person or
entity independent of the Company and any person operating under the Company’s
control or on its behalf to serve as Plan Administrator (and such person or
entity shall be the Plan Administrator for all purposes after such appointment),
and such appointment shall take effect and become irrevocable as of the date of
said appointment (provided that such appointment shall be revocable if a Change
in Control does not occur and the Potential Change in Control expires in
accordance with Section 2.26(y)).  For periods prior to a Potential Change in
Control, the Plan Administrator may delegate all or any portion of its authority
under the Plan to any other person(s).

 

Section 2.27         “Postponement Period” shall mean, for a Key Employee, the
period of six months after the Key Employee’s Separation from Service Date (or
such other period as may be required by Code Section 409A) during which deferred
compensation may not be paid to the Key Employee under Code Section 409A.

 

Section 2.28         “Potential Change in Control” shall mean the occurrence and
continuation of any of the following: (a) any “person” (as defined in
Section 13(d) and 14(d) of the Exchange Act), excluding for this purpose,
(i) Tyco Electronics Ltd. or any Subsidiary company (wherever incorporated) of
Tyco Electronics Ltd. as defined by Section 86 of the Companies Act 1981 of
Bermuda, as amended or (ii) any employee benefit plan of Tyco Electronics Ltd.
or any such Subsidiary company (or any person or entity organized, appointed or
established by Tyco Electronics Ltd. for or pursuant to the terms of any such
plan that acquires beneficial ownership of voting securities of Tyco Electronics
Ltd.), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) directly or indirectly of securities of Tyco Electronics Ltd.
representing more than 5 percent of the combined voting power of Tyco
Electronics Ltd.’s then outstanding securities unless such Person has reported
or is required to report such ownership on Schedule 13G under the Exchange Act
(or any comparable or successor report) or on Schedule 13D under the Exchange
Act (or any comparable or successor report), which Schedule 13D does not state
any intention to or reserve the right to control or influence the management or
policies of Tyco Electronics Ltd. or engage in any of the actions specified in
Item 4 of such Schedule (other than the disposition of the common stock) so long
as such Person neither reports nor is required to report such ownership other
than as described in this paragraph; provided, however, that a Potential Change
in Control will not be deemed to have occurred as a result of a change in
ownership percentage resulting solely from an acquisition of securities by Tyco
Electronics Ltd., (b) Tyco Electronics Ltd. enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control,
(c) any “person” (as defined in subsection(a)) publicly announces an intention
to take or to consider taking actions which, if consummated, would constitute or
result in a Change in Control, (d) any person ( as defined in subsection (a))
commences a solicitation (as defined in Rule 14a-1 of the Exchange Act) of
proxies or consents that has the purpose of effecting or would (if successful)
result in a Change in Control, (e) a tender or exchange offer for at least 30%
of the outstanding voting securities of Tyco Electronics Ltd., made by a
“person” (as defined in subsection (a)), is first published or sent or given
(within the meaning of Rule 14d-2(a) of the Exchange Act), or (f) the Board
adopts a resolution to the effect that, for purposes of the Plan, a Potential
Change in Control has occurred.  The Potential Change in Control shall be deemed
in effect until the earlier of (x) the occurrence of a Change in Control, or
(y) the adoption by the Board of a resolution stating that, for purposes of the
Plan, the Potential Change in Control has expired.

 

6

--------------------------------------------------------------------------------


 

Section 2.29         “Release” shall mean the Separation of Employment Agreement
and General Release, as provided by the Company.

 

Section 2.30         “Separation from Service” shall mean a “separation from
service” within the meaning of Code Section 409A(a)(2)(A)(i) and applicable
regulations and rulings promulgated thereunder.

 

Section 2.31         “Separation from Service Date” shall mean the date on which
the active employment of the Participant by the Company or a Subsidiary
experiences a separation from service by reason of an Involuntary Termination or
a Good Reason Resignation within the meaning of Code Section 409A and the
regulations promulgated thereunder.

 

Section 2.32         “Severance Benefits” shall mean the salary and bonus
replacement amounts and other benefits that a Participant is eligible to receive
pursuant to Article IV of the Plan.

 

Section 2.33         “Severance Period” shall mean the period for which a
Participant is entitled to receive Severance Benefits under this Plan, as
follows:  Chief Executive Officer — 36 months; Officers who are direct reports
to the Chief Executive Officer — 24 months; and other Officer and Band 1
employees — 18 months.

 

Section 2.34         “Subsidiary” shall mean (i) a subsidiary company (wherever
incorporated) as defined by section 86 of the Companies Act 1981 of Bermuda (as
amended), (ii) any separately organized business unit, whether or not
incorporated, of Tyco Electronics Ltd., (iii) any employer that is required to
be aggregated with Tyco Electronics Ltd. pursuant to Code Section 414 and the
regulations issued thereunder, and (iv) any service recipient or employer that
is within a controlled group of corporations with Tyco Electronics Ltd. as
defined in Code Sections 1563(a)(1), (2) and (3) where the phrase “at least 50%”
is substituted in each place “at least 80%” appears or is with Tyco Electronics
Ltd. as part of a group of trades or businesses under common control as defined
in Code Section 414(c) and Treas. Reg. § 1.414(c)-2 where the phrase “at least
50%” is substituted in each place “at least 80%” appears, provided, however,
that when the relevant determination is to be based upon legitimate business
criteria (as described in Treas. Reg. § 1.409A-1(b)(5)(iii)(E) and §
1.409A-1(h)(3)), the phrase “at least 20%” shall be substituted in each place
“at least 80%” appears as described above with respect to both a controlled
group of corporations and trades or business under common control.

 

Section 2.35         “Successor” shall mean any other corporation or
unincorporated entity or group of corporations or unincorporated entities which
acquires ownership, directly or indirectly, through merger, consolidation,
purchase or otherwise, of all or substantially all of the assets of the Company.

 

Section 2.36         “Voluntary Resignation” shall mean any Separation from
Service that is not initiated by the Company or any Subsidiary other than a Good
Reason Resignation.

 

7

--------------------------------------------------------------------------------


 

ARTICLE III

PARTICIPATION AND ELIGIBILITY FOR BENEFITS

 

Section 3.01         Participation.  Each Eligible Employee in the Plan who
incurs a Change in Control Termination and who satisfies all of the conditions
of Section 3.02 shall be eligible to receive the Severance Benefits described in
the Plan, subject however, to the application of the non-duplication provisions
of Section 4.05.

 

Section 3.02         Conditions.

 

(a)           Eligibility for any Severance Benefits is expressly conditioned on
the execution or agreement to the following within 60 days following the
Participant’s Separation from Service Date (i) execution by the Participant of a
Release in the form provided by the Company; (ii) compliance by the Participant
with all the terms and conditions of such Release; (iii) the Participant’s
written agreement to the confidentiality and non-disparagement provisions in
Article VI during and after the Participant’s employment with the Company; and
(iv) to the extent permitted in Section 4.04 of the Plan, execution of a written
agreement that authorizes the deduction of amounts owed to the Company prior to
the payment of any Severance Benefit (or in accordance with any other schedule
as is agreed between the Participant and the Company).  If the Plan
Administrator determines that the Participant has not fully complied with any of
the terms of the Release, the Plan Administrator may withhold Severance Benefits
not yet in pay status or discontinue the payment of the Participant’s Severance
Benefit and may require the Participant, by providing written notice of such
repayment obligation to the Participant, to repay any portion of the Severance
Benefit already received under the Plan.  If the Plan Administrator notifies a
Participant that repayment of all or any portion of the Severance Benefit
received under the Plan is required, such amounts shall be repaid within thirty
(30) calendar days after the date the written notice is sent, provided, however,
that if the Participant files an appeal of such determination under the claims
procedures described in Article X, then such repayment obligation shall be
suspended pending the outcome of the appeals procedure.  Any remedy under this
subsection (a) shall be in addition to, and not in place of, any other remedy,
including injunctive relief, that the Company may have.

 

(b)           An Eligible Employee will not be eligible to receive Severance
Benefits under any of the following circumstances:

 

(i)            The Eligible Employee’s Voluntary Resignation;

 

(ii)           The Eligible Employee resigns employment (other than a Good
Reason Resignation) before the job-end date mutually agreed to in writing
between the Participant and the Employer, including any extension thereto as is
mutually agreed to in writing between the parties;

 

(iii)          The Eligible Employee’s employment is terminated for Cause;

 

8

--------------------------------------------------------------------------------


 

(iv)          The Eligible Employee’s employment is terminated due to the
Eligible Employee’s death or Permanent Disability;

 

(v)           The Eligible Employee does not return to work within the period
prescribed by law (or if there is no such period prescribed by law, then within
a reasonable period as is determined by the Plan Administrator) following an
approved leave of absence, unless such period is extended by mutual written
agreement of the parties;

 

(vi)          The Eligible Employee does not satisfy the Conditions for
Severance in Section 3.02; or

 

(vii)         The Eligible Employee’s employment with the Employer terminates as
a result of a Change in Control and the Eligible Employee accepts employment, or
has the opportunity to continue employment, with a Successor (other than under
terms and conditions which would permit a Good Reason Resignation).

 

(c)           The Plan Administrator has the discretion to make initial
determinations regarding an Eligible Employee’s eligibility to receive Severance
Benefits hereunder.

 

(d)           An Eligible Employee returning from approved military leave during
the period beginning 60 days before a Change in Control and ending two years
after a Change in Control will be eligible for Severance Benefits if: (i) he/she
is eligible for reemployment under the provisions of the Uniformed Services
Employment and Reemployment Rights Act (USERRA); (ii) his/her pre-military leave
job is eliminated; and (iii) the Employer’s circumstances are changed so as to
make reemployment in another position impossible or unreasonable, or
reemployment would create an undue hardship for the Employer.  If the Eligible
Employee returning from military leave qualifies for Severance Benefits, his/her
severance benefits will be calculated as if he/she had remained continuously
employed from the date he/she began his/her military leave.  The Eligible
Employee must also satisfy any other relevant conditions for payment set forth
in this Section, including execution of a Release.

 

9

--------------------------------------------------------------------------------

 

ARTICLE IV

DETERMINATION OF SEVERANCE BENEFITS

 

Section 4.01         Amount of Severance Benefits Upon Involuntary Termination
and Good Reason Resignation. The Severance Benefits to be provided to an
Eligible Employee who incurs a Change in Control Termination and is determined
to be eligible for Severance Benefits shall be as follows:

 

(a)           Notice Pay.  Except for Officers, each Eligible Employee who meets
the eligibility requirements for a Severance Benefit under Section 3.01 shall
receive 30 calendar days notice as a Notice Period.  In the event that the
Company determines that a Participant’s last day of work shall be prior to the
end of his or her Notice Period, such Employee shall be entitled to pay in lieu
of notice for the balance of such Notice Period.  Notice Pay paid to an Eligible
Employee shall be in addition to, and not offset against, the Severance Benefits
the Participant may be entitled to receive under this Article IV.  An Eligible
Employee who does not sign, or who revokes his or her signature on, a Release
shall only be eligible for Notice Pay.  Unless otherwise permitted by the
applicable plan documents or laws, an Eligible Employee will not be eligible to
apply for short-term disability, long-term disability and/or workers’
compensation anytime after the Eligible Employee’s last active day at work. 
Notice pay shall be paid in accordance with Article V.

 

(b)           Severance Benefits.

 

(i)            Severance Benefits shall be provided to the Participant in an
amount as set forth in Schedule A appended to the Plan.

 

(ii)           The Participant shall also receive a cash payment equal to his or
her Annual Bonus in an amount as set forth in Schedule A appended to the Plan.

 

(c)           Bonus.  The Participant shall receive a cash payment equal to his
or her pro rated annual bonus (based on the number of full months completed from
the beginning of the fiscal year through the Separation from Service Date) for
the year in which Participant’s Separation from Service Date occurs, pursuant to
the terms set forth in the applicable incentive plans; provided, however, that
to the extent that a bonus payment for such period is paid as a result of a
Change in Control under the terms of such other incentive plan, then the amount
otherwise payable under this Section 4(c) will be offset by the payment made
under such other incentive plan .

 

(d)           Medical, Dental and Health Care Reimbursement Account Benefits. 
The Participant shall continue to be eligible to participate in the medical,
dental and Health Care Reimbursement Account coverage in effect at the date of
his or her termination (or generally comparable coverage) for himself or herself
and, where applicable, his or her spouse and dependents, as the same may be
changed from time to time for employees of the Company generally, as if
Participant had continued in employment during the lesser of (i) the Severance
Period or (ii) eighteen (18) months (the “Coverage Period”).  The Participant
shall be responsible for the payment of the employee portion of the medical,
dental and Health Care Reimbursement

 

10

--------------------------------------------------------------------------------


 

Account contributions that are required during the Coverage Period and such
contributions shall be made within the time period and in the amounts that other
employees are required to pay to the Company for similar coverage.  The
Participant’s failure to pay the applicable contributions shall result in the
cessation of the applicable medical and dental coverage for the Participant and
his or her spouse or domestic partner and dependents.  In the event that the
Severance Period exceeds eighteen months, the Participant will receive a cash
lump-sum payment from the Company equal to the projected value of the employer
portion of the medical and dental benefits for the time period between the end
of the Coverage Period and the remainder of the Severance Period.  Such payment
shall be made within sixty (60) days following the end of the Coverage Period. 
Notwithstanding any other provision of this Plan to the contrary, in the event
that a Participant commences employment with another company at any time during
the Severance Period, the Participant may cease receiving coverage under the
Company’s medical and dental plans.  Within thirty (30) days of Participant’s
commencement of employment with another company, Participant shall provide the
Company written notice of such employment and provide information to the Company
regarding the medical and dental benefits provided to Participant by his or her
new employer.  The COBRA continuation coverage period under section 4980B of the
Code shall run concurrently with the Severance Period.

 

(e)           Stock Options.  All stock options held by the Participant as of
his or her Separation from Service Date that were granted prior to the Change in
Control and that are not already vested and exercisable as of such date shall
become vested and exercisable on the Separation from Service Date.  All
outstanding stock options held by Participant that were granted prior to the
Change in Control and that are vested and exercisable as of the Separation from
Service Date and all stock options held by the Participant that become vested
and exercisable under the preceding sentence shall be exercisable for the
greater of (i) the period set forth in Participant’s option agreement covering
such options, or (ii) twelve (12) months from the Participant’s Separation from
Service Date.  In no event, however, shall an option be exercisable beyond its
original expiration date.

 

(f)            Restricted Stock and Restricted Stock Units.  All unvested
restricted stock and restricted stock units held by the Participant as of his or
her Separation from Service Date that were granted prior to the Change in
Control and that are subject solely to time-vesting requirements shall
accelerate and become immediately vested as of the Separation from Service
Date.  All unvested restricted stock and restricted stock units held by the
Participant as of his or her Separation from Service Date that were granted
prior to the Change in Control and that are subject to performance-based vesting
provisions shall accelerate and become vested if and to the extent that the plan
administrator responsible for the administration of such awards determines in
its sole discretion that the applicable performance vesting requirements have
been or will be attained, or would have been attained during the Severance
Period in the ordinary course but for the Change in Control and the
Participant’s Change in Control Termination.

 

(g)           Outplacement Services.  The Company will pay the cost of
outplacement services for the Participant for a period of twelve (12) months
from Participant’s Separation from Service Date.  The Company shall pay the cost
of outplacement services at either (i) the outplacement agency that the Company
regularly uses for such purpose, or (ii)  the outplacement agency selected by
the Participant, provided that the Company will be responsible to pay no more
than the cost that would have been incurred had the Participant used the
outplacement agency that the Company regularly uses for such purpose.

 

11

--------------------------------------------------------------------------------


 

(h)           Application of Other Plan Provisions.  If any applicable equity
compensation or incentive plan or grant instrument, without regard to (c),
(e) or (f) above, provides the Participant the right to accelerated vesting or
payment of cash incentive awards,  stock options, restricted stock, restricted
stock units or incentive awards, and/or an extension of the otherwise applicable
option exercise period, in the case of termination of employment following a
Change in Control, then the Participant’s right to accelerated payment, vesting
or extension of the option exercise period shall be determined by whichever of
the plan, grant instrument or the provisions of (c), (e) or (f) above provides
the most favorable vesting or exercise rights for the Participant in such event.

 

Section 4.02         Voluntary Resignation; Termination Due to Death or
Permanent Disability.  If the Eligible Employee’s employment terminates on
account of (i) the Eligible Employee’s Voluntary Resignation, (ii) death, or
(iii) Permanent Disability, then the Eligible Employee shall not be entitled to
receive Severance Benefits under this Plan and shall be entitled only to those
benefits (if any) as may be available under the Company’s then-existing benefit
plans and policies at the time of such termination.

 

Section 4.03         Termination for Cause.  (a)  If any Eligible Employee’s
employment terminates on account of termination by the Company for Cause, the
Eligible Employee shall not be entitled to receive Severance Benefits under this
Plan and shall be entitled only to those benefits that are legally required to
be provided to the Eligible Employee.  Notwithstanding any other provision of
the Plan to the contrary, if the Committee or the Plan Administrator determines
that an Eligible Employee has engaged in conduct that constitutes Cause at any
time prior to the Eligible Employee’s Separation from Service Date, any
Severance Benefit payable to the Eligible Employee under Section 4.01 of the
Plan shall immediately cease, and the Eligible Employee shall be required to
return any Severance Benefits paid to the Eligible Employee prior to such
determination.  The Company may withhold paying Severance Benefits under the
Plan pending resolution of any good faith inquiry that is likely to lead to a
finding resulting in Cause and any such payment that was withheld and which is
subsequently determined to be payable shall be paid to the Participant within
ninety (90) days after the date of the final and binding resolution of the
inquiry.

 

(b)           Any dispute regarding a termination for Cause will be resolved by
the Plan Administrator.  Such determination will be based on all of the facts
and circumstances presented to the Plan Administrator by the Company.  If the
Plan Administrator determines that the Eligible Employee’s termination of
employment is for Cause, then the Plan Administrator will notify the Eligible
Employee in writing of such determination, describing in detail the reason for
such determination, including without limitation the specific conduct that
constituted the basis for the determination.  The Eligible Employee shall have
the right to contest the determination of the Plan Administrator in accordance
with the Appeals Procedure described in Section 10.03.

 

Section 4.04         Reduction of Severance Benefits.  With respect to amounts
paid under the Plan that are not subject to Code Section 409A and the
regulations promulgated thereunder, the Plan Administrator reserves the right to
make deductions in accordance with applicable law for any monies owed to the
Company by the Participant or the value of Company property that the Participant
has retained in his/her possession.  With respect to amounts paid under the Plan
that are subject to Code Section 409A and the regulations promulgated
thereunder, the Plan Administrator reserves the right to make deductions in
accordance with applicable law for any

 

12

--------------------------------------------------------------------------------


 

monies owed to the Company by the Participant or the value of the Company
property that the Participant has retained in his/her possession; provided,
however, that such deductions cannot exceed $5,000 in the aggregate.

 

Section 4.05         Non-Duplication of Benefits.  The Plan is intended to
supersede, and not to duplicate, the provisions of the Tyco Electronics
Severance Plan for U.S. Officers and Executives (“Executive Severance Plan”) in
any case in which an Eligible Employee would otherwise be entitled to severance
or related benefits under both this Plan and the Executive Severance Plan
arising out of the Eligible Employee’s Change in Control Termination. However,
the Plan is not intended to supersede any other plan, program, arrangement or
agreement providing an Eligible Employee with severance or related benefits in
the case of an Eligible Employee’s Change in Control Termination.  In the event
that an Eligible Employee becomes entitled to receive benefits under this Plan
and any such benefit duplicates a benefit that would otherwise be provided under
any other plan, program, arrangement or agreement as a result of the Eligible
Employee’s Change in Control Termination, then the Eligible Employee shall be
entitled to receive the greater of the benefit available under the Plan, on the
one hand, and the benefit available under such other plan, program, arrangement
or agreement, on the other.

 

13

--------------------------------------------------------------------------------


 

ARTICLE V

METHOD, DURATION AND LIMITATION OF SEVERANCE BENEFIT PAYMENTS

 

Section 5.01         Method of Payment.  The cash Severance Benefits to which a
Participant is entitled, as determined pursuant to Section 4.01(a) and (b),
shall be paid in a single lump sum payment within sixty (60) days following the
Participant’s Severance from Service Date, subject to the fulfillment of all
conditions for payment set forth in Section 3.02 and subject to the expiration
of the Release revocation period specified in the Release; provided, however,
that the annual bonus payable pursuant to Section 4.01(c) shall be paid at the
time set forth in the Tyco Electronics Annual Incentive Plan.  All payments of
Severance Benefits are subject to applicable federal, state and local taxes and
withholdings.  Notwithstanding the foregoing, if the Participant’s Separation
from Service is either (i) prior to the date of a Change in Control, or
(ii) following a Change in Control that does not qualify as a “change in
control” under Code Section 409A and the regulations promulgated thereunder,
then any portion of the Severance Benefit payable under this Plan that equals
the amount of Severance Benefit the Participant could be eligible to receive
under the Executive Severance Plan (if the Participant were to satisfy the
eligibility requirements in order to receive a benefit under that plan), shall
be paid at the same time and in the same form as the Executive Severance Plan. 
In no event will interest be credited on the unpaid balance for which a
Participant may become eligible.  Payment shall be made by mailing to the last
address provided by the Participant to the Company or such other reasonable
method as determined by the Plan Administrator.  All payments of Severance
Benefits are subject to applicable federal, state and local taxes and
withholdings.  In the event of the Participant’s death prior to payment being
made to the Participant’s estate in a single lump sum payment within sixty (60)
days following the Participant’s death.

 

Section 5.02         Other Arrangements.  The provisions of this Plan may
provide for payments to the Eligible Employee under certain compensation or
bonus plans under circumstances where such plans would not otherwise provide for
payment thereof.  It is the specific intention of the Company that the
provisions of this Plan shall supersede any provisions to the contrary in such
plans, to the extent permitted by applicable law, and such plans shall be deemed
to be have been amended to correspond with this Plan without further action by
the Company or the Board.

 

Section 5.03         Code Section 409A.

 

(a)           Notwithstanding any provision of the Plan to the contrary, if
required by Code Section 409A and if a Participant is a Key Employee, no
Benefits shall be paid to the Participant during the Postponement Period.  If a
Participant is a Key Employee and payment of Benefits is required to be delayed
for the Postponement Period under Code Section 409A, the accumulated amounts
withheld on account of Code Section 409A shall be paid in a lump sum payment
within 30 days after the end of the Postponement Period.  If the Participant
dies during the Postponement Period prior to the payment of Benefits, the
amounts withheld on account of Code Section 409A shall be paid to the
Participant’s estate within 60 days after the Participant’s death.

 

14

--------------------------------------------------------------------------------


 

(b)           This Agreement is intended to meet the requirements of the
“short-term deferral” exception, the “separation pay” exception and other
exceptions under Code Section 409A and the regulations promulgated thereunder.
Notwithstanding anything in this Plan to the contrary, if required by Code
Section 409A, payments may only be made under this Plan upon an event and in a
manner permitted by Code Section 409A, to the extent applicable.  For purposes
of Code Section 409A, the right to a series of payments under the Plan shall be
treated as a right to a series of separate payments.  All reimbursements and
in-kind benefits provided under the Plan shall be made or provided in accordance
with the requirements of section 409A of the Code.  In no event may a
Participant designate the year of payment for any amounts payable under the
Plan.

 

Section 5.04         Termination of Eligibility for Benefits.

 

(a)           All Eligible Employees shall cease to be eligible to participate
in the Plan, and all Severance Benefit payments payable to a Participant shall
cease upon the occurrence of the earlier of:

 

(i)            Subject to Article VIII, termination or modification of the Plan;
or

 

(ii)           Completion of payment to the Participant of the Severance Benefit
for which the Participant is eligible under Article IV.

 

(b)           Notwithstanding anything herein to the contrary, the Company shall
have the right to cease all Severance Benefit (except as otherwise required by
law) and to recover any payments previously made to the Participant should the
Participant at any time breach the Participant’s undertakings under the terms of
the Plan, the Release the Participant executed to obtain the Severance Benefits
under the Plan or the confidentiality and non-disparagement provisions of
Article VI.

 

Section 5.05         Limitation on Benefits

 

(a)           Notwithstanding anything in the Plan to the contrary, in the event
it shall be determined that any payment or distribution by the Company or its
Subsidiaries to or for the benefit of a Participant (whether paid or provided
pursuant to the terms of this Plan or otherwise) (a “Payment”) would be
nondeductible by the Company for Federal income tax purposes because of
Section 280G of the Code, then the aggregate present value of the benefits
provided to the Participant pursuant to the rights granted under this Plan (such
benefits are hereinafter referred to as “Plan Payments”) shall be reduced to the
Reduced Amount.  The “Reduced Amount” shall be an amount expressed in present
value which maximizes the aggregate present value of Plan Payments without
causing any Payment to be nondeductible by the Company because of Section 280G
of the Code.  For purposes of this Section 5.04, present value shall be
determined in accordance with Section 280G(d)(4) of the Code.  To the extent
necessary to eliminate an excess parachute amount that would not be deductible
by the Company for Federal income tax purposes because of Section 280G of the
Code, the amounts payable or benefits to be provided to the Participant shall be
reduced such that the economic loss to the executive as a result of the excess
parachute amount elimination is minimized.  In applying this principle, the
reduction shall be made in a manner consistent with the requirements of section
409A and where

 

15

--------------------------------------------------------------------------------


 

two economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.

 

(b)           If the Firm (as defined in Section 5.04(c)) determines that the
payments to the Participant (before any reductions as described in
Section 5.04(a)) on an after-tax basis (i.e., after federal, state and local
income and excise taxes and federal employment taxes) would exceed the Reduced
Amount on an after-tax basis (i.e., after federal, state and local income and
federal employment taxes) then such payments will not be reduced as is described
in Section 5.04(a).

 

(c)           All determinations required to be made under this Section 5.04
shall be made by a nationally recognized accounting or consulting firm selected
by the Senior Vice-President, Human Resources of Tyco Electronics (or the
equivalent)  upon the occurrence of a Potential Change in Control (the “ Firm”),
which shall provide detailed supporting calculations both to the Company and the
Participant within fifteen (15) business days of the Separation from Service
Date or such earlier time as is requested by the Company.  Any such
determination by the Firm shall be binding upon the Company, its successors and
the Participant (subject to (e) below).  Within five (5) business days of the
determination by the Firm as to the Reduced Amount, the Company shall provide to
the Participant such Payments as are then due to the Participant in accordance
with the rights afforded under this Plan or any other applicable plan.  If Plan
Payments are to be reduced, the Participant shall determine which Plan Payments
shall be reduced to comply with this Section 5.04.

 

(d)           The Company shall reimburse the Participant for any costs or
expenses of tax counsel incurred by the Participant in connection with any audit
or investigation by the Internal Revenue Service, or any state or local tax
authorities, concerning the application of Code Section 280G to any Payments
(provided, that the Participant retains tax counsel acceptable to the Company).
 In the event that as a result of any such audit or investigation, the reduction
in Plan Payments under (a) above is finally determined not to be sufficient in
amount to permit the deduction by the Company of all Payments under Code
Section 280G, then the Company shall pay the Participant an additional amount
which shall be sufficient to put the Participant, after payment of any
additional income, employment and excise taxes, interest and penalties, in
substantially the same economic position as if the reduction had been
sufficient.

 

(e)           In the event that the Firm determines that a reduction effected
pursuant to (a) above was excessive in amount due to changes in relevant data or
information following its original determination under (c) above (including,
without limitation, any recalculation regarding the value of stock options as
contemplated under Rev. Proc. 2003-68, Section 3.04), and that additional Plan
Payments could have been made thereunder, the Company shall promptly make such
additional payments to the Participant.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VI

CONFIDENTIALITY AND NON-DISPARAGEMENT

 

Section 6.01         Confidential Information.  The Participant agrees that he
or she shall not, directly or indirectly, use, make available, sell, disclose or
otherwise communicate to any person, other than in the course of the
Participant’s assigned duties and for the benefit of the Company, either during
the period of the Participant’s employment or at any time thereafter, any
nonpublic, proprietary or confidential information, knowledge or data relating
to the Company, Tyco Electronics Ltd., any of its Subsidiaries, affiliated
companies or businesses, which shall have been obtained by the Participant
during the Participant’s employment by the Company or a Subsidiary.  The
foregoing shall not apply to information that (i) was known to the public prior
to its disclosure to the Participant; (ii) becomes known to the public
subsequent to disclosure to the Participant through no wrongful act of the
Participant or any representative of the Participant; or (iii) the Participant
is required to disclose by applicable law, regulation or legal process (provided
that the Participant provides the Company with prior notice of the contemplated
disclosure and reasonably cooperates with the Company at its expense in seeking
a protective order or other appropriate protection of such information). 
Notwithstanding clauses (i) and (ii) of the preceding sentence, the
Participant’s obligation to maintain such disclosed information in confidence
shall not terminate where only portions of the information are in the public
domain.

 

Section 6.02         Non-Disparagement.  Each of the Participant and the Company
(for purposes hereof, the Company shall mean only the executive officers and
directors thereof and not any other employees) agrees not to make any statements
that disparage the other party, or in the case of the Company, Tyco Electronics
Ltd.  or its Subsidiaries, their respective affiliates, employees, officers,
directors, products or services.  Notwithstanding the foregoing, statements made
in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) shall not be subject to this Section 6.02.

 

Section 6.03         Reasonableness.  In the event the provisions of this
Article VI shall ever be deemed to exceed the time, scope or geographic
limitations permitted by applicable laws, then such provisions shall be reformed
to the maximum time, scope or geographic limitations, as the case may be,
permitted by applicable laws.

 

Section 6.04         Equitable Relief.

 

(a)           By participating in the Plan, the Participant acknowledges that
the restrictions contained in this Article VI are reasonable and necessary to
protect the legitimate interests of the Company, its Subsidiaries and its
affiliates, that the Company would not have established this Plan in the absence
of such restrictions, and that any violation of any provision of this
Article will result in irreparable injury to the Company.  By agreeing to
participate in the Plan, the Participant represents that his or her experience
and capabilities are such that the restrictions contained in this Article VI
will not prevent the Participant from obtaining employment or otherwise earning
a living at the same general level of economic benefit as is currently the
case.  The Participant further represents and acknowledges that (i) he or she
has been advised by the Company to consult his or her own legal counsel in
respect of this Plan, and

 

17

--------------------------------------------------------------------------------


 

(ii) that he or she has had full opportunity, prior to agreeing to participate
in this Plan, to review thoroughly this Plan with his or her counsel.  The
Company likewise acknowledges that the restrictions contained in Section 6.02
are necessary to protect the legitimate interests of the Participant, and that
any violation of Section 6.02 by the Company will result in irreparable injury
to the Participant.

 

(b)           Each party agrees that the other party shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as an equitable accounting of all earnings, profits and
other benefits arising from any violation of this Article VI, which rights shall
be cumulative and in addition to any other rights or remedies to which such
aggrieved party may be entitled.  In the event that any of the provisions of
this Article VI should ever be adjudicated to exceed the time, geographic,
service, or other limitations permitted by applicable law in any jurisdiction,
then such provisions shall be deemed reformed in such jurisdiction to the
maximum time, geographic, service, or other limitations permitted by applicable
law.

 

(c)           The Participant irrevocably and unconditionally (i) agrees that
any suit, action or other legal proceeding arising out of this Article VI,
including without limitation, any action commenced by the Company for
preliminary and permanent injunctive relief or other equitable relief, may be
brought in the United States District Court for the District of New York, or if
such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in New York, (ii) consents to the non-exclusive
jurisdiction of any such court in any such suit, action or proceeding, and
(iii) waives any objection which Participant may have to the laying of venue of
any such suit, action or proceeding in any such court.  Participant also
irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers in a manner permitted by the notice
provisions of Section 11.02.

 

Section 6.05         Survival of Provisions.  The obligations contained in this
Article VI shall survive the termination of Participant’s employment with the
Company or a Subsidiary and shall be fully enforceable thereafter.

 

18

--------------------------------------------------------------------------------


 

ARTICLE VII

THE PLAN ADMINISTRATOR

 

Section 7.01         Authority and Duties.  It shall be the duty of the Plan
Administrator, on the basis of information supplied to it by the Company and the
Committee, to properly administer the Plan.  The Plan Administrator shall have
the full power, authority and discretion to construe, interpret and administer
the Plan, to make factual determinations, to correct deficiencies therein, and
to supply omissions.  All decisions, actions and interpretations of the Plan
Administrator shall be final, binding and conclusive upon the parties with
respect to denied claims for Severance Benefits, except in those cases where
such determination is subject to review by the Named Appeals Fiduciary (as
defined in Section 10.04).  The Plan Administrator may adopt such rules and
regulations and may make such decisions as it deems necessary or desirable for
the proper administration of the Plan.

 

Section 7.02         Compensation of the Plan Administrator.  The Plan
Administrator appointed for periods prior to a Potential Change in Control shall
receive no compensation for services as such .  The Plan Administrator appointed
for periods on and after a Potential Change in Control will be entitled to
receive reasonable compensation as is mutually agreed upon between the parties. 
All reasonable expenses of the Plan Administrator shall be paid or reimbursed by
the Company upon proper documentation.  The Plan Administrator shall be
indemnified by the Company against personal liability for actions taken in good
faith in the discharge of the Plan Administrator’s duties.

 

Section 7.03         Records, Reporting and Disclosure.  The Plan Administrator
shall keep a copy of all records relating to the payment of Severance Benefits
to Participants and former Participants and all other records necessary for the
proper operation of the Plan.  All Plan records shall be made available to the
Committee, the Company and to each Participant for examination during business
hours except that a Participant shall examine only such records as pertain
exclusively to the examining Participant and to the Plan.  The Plan
Administrator shall prepare and shall file as required by law or regulation all
reports, forms, documents and other items required by ERISA, the Code, and every
other relevant statute, each as amended, and all regulations thereunder (except
that the Company, as payor of the Severance Benefits, shall prepare and
distribute to the proper recipients all forms relating to withholding of income
or wage taxes, Social Security taxes, and other amounts that may be similarly
reportable).

 

19

--------------------------------------------------------------------------------

 

ARTICLE VIII

AMENDMENT, TERMINATION AND DURATION

 

Section 8.01         Amendment, Suspension and Termination.  Except as otherwise
provided in this Section 8.01, the Board or its delegate shall have the right,
at any time and from time to time prior to the occurrence of a Potential Change
in Control (and after the Potential Change in Control has expired in accordance
with Section 2.26(y)), to amend, suspend or terminate the Plan in whole or in
part, for any reason or without reason, and without either the consent of or the
prior notification to any Participant, by a formal written action.  After the
occurrence of a Potential Change in Control, the Board or its delegate shall
have the right to amend the Plan, provided however, that (a) in no event shall
any amendment give the Company the right to recover any amount paid to a
Participant prior to the date of such amendment or to cause the cessation of
Severance Benefits already approved for a Participant who has executed a Release
as required under Section 3.02 and (b) the Plan may not be amended in any manner
that adversely affects any right of a Participant or Eligible Employee without
the written consent of such Participant or Eligible Employee.  Any amendment or
termination of the Plan must comply with all applicable legal requirements
including, without limitation, compliance with Code Section 409A and the
regulations and ruling promulgated thereunder, securities, tax, or other laws,
rules, regulations or regulatory interpretations thereof, applicable to the
Plan.

 

Section 8.02         Duration.  The Plan shall continue in full force and effect
until termination of the Plan pursuant to Section 8.01; provided, however, that
after the termination of the Plan, if any Participants terminated employment on
account of an Involuntary Termination prior to the termination of the Plan and
are still receiving Severance Benefits under the Plan, the Plan shall remain in
effect until all of the obligations of the Company are satisfied with respect to
such Participants.

 

20

--------------------------------------------------------------------------------


 

ARTICLE IX

DUTIES OF THE COMPANY AND THE COMMITTEE

 

Section 9.01         Records.  The Company or a Subsidiary thereof shall supply
to the Committee all records and information necessary to the performance of the
Committee’s duties.

 

Section 9.02         Payment. Payments of Severance Benefits to Participants
shall be made in such amount as determined by the Committee under Article IV,
from the Company’s general assets.

 

Section 9.03         Discretion.  Any decisions, actions or interpretations to
be made under the Plan by the Board, the Committee and the Plan Administrator,
acting on behalf of either, shall be made in each of their respective sole
discretion, not in any fiduciary capacity and need not be uniformly applied to
similarly situated individuals and such decisions, actions or interpretations
shall be final, binding and conclusive upon all parties.  As a condition of
participating in the Plan, the Eligible Employee acknowledges that all decisions
and determinations of the Board, the Committee and the Plan Administrator taken
in good faith shall be final and binding on the Eligible Employee, his or her
beneficiaries and any other person having or claiming an interest under the Plan
on his or her behalf.

 

21

--------------------------------------------------------------------------------


 

ARTICLE X

CLAIMS PROCEDURES

 

Section 10.01       Claim.  Each Participant under this Plan may contest any
action taken or determination made by the Company, the Board, the Committee or
the Plan Administrator that affects the rights of such Participant hereunder by
completing and filing with the Plan Administrator a written request for review
in the manner specified by the Plan Administrator.  No person may bring an
action for any alleged wrongful denial of Plan benefits in a court of law unless
the claims procedures described in this Article X are exhausted and a final
determination is made by the Plan Administrator and/or the Named Appeals
Fiduciary, except in circumstances where the Participant has a reasonable basis
to conclude that the pursuit of his/her claim through the claims procedure would
be futile.  If an Eligible Employee or Participant or other interested party
challenges a decision by the Plan Administrator and/or Named Appeals Fiduciary,
a review by the court of law will be limited to the facts, evidence and issues
presented to the Plan Administrator during the claims procedure set forth in
this Article X.  Facts and evidence that become known to the terminated Eligible
Employee or Participant or other interested person after having exhausted the
claims procedure must be brought to the attention of the Plan Administrator for
reconsideration of the claims administrator.  Issues not raised with the Plan
Administrator and/or Named Appeals Fiduciary will be deemed waived.

 

Section 10.02       Initial Claim.  Before the date on which payment of a
Severance Benefit commences, each application for benefits must be supported by
such information as the Plan Administrator deems relevant and appropriate.  In
the event that any claim relating to the administration of Severance Benefits is
denied in whole or in part, the terminated Participant or his or her beneficiary
(“claimant”) whose claim has been so denied shall be notified of such denial in
writing by the Plan Administrator within thirty (30) days after the receipt of
the claim for benefits.  This period may be extended an additional thirty (30)
days if the Plan Administrator determines such extension is necessary and the
Plan Administrator provides notice of extension to the claimant prior to the end
of the initial thirty (30) day period.  The notice advising of the denial shall
specify the following: (i) the reason or reasons for denial, (ii) make specific
reference to the Plan provisions on which the determination was based,
(iii) describe any additional material or information necessary for the claimant
to perfect the claim (explaining why such material or information is needed),
and (iv) describe the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on review.  If it is determined that payment is to be made, any such payment
shall be made within ninety (90) days after the date by which notification is
received.

 

Section 10.03       Appeals of Denied Administrative Claims.  All appeals shall
be made by the following procedure:

 

(a)           A claimant whose claim has been denied shall file with the Plan
Administrator a notice of appeal of the denial.  Such notice shall be filed
within sixty (60) calendar days of notification by the Plan Administrator of the
denial of a claim, shall be made in writing, and shall set forth all of the
facts upon which the appeal is based.

 

22

--------------------------------------------------------------------------------


 

(b)           The Named Appeals Fiduciary shall consider the merits of the
claimant’s written presentations, the merits of any facts or evidence in support
of the denial of benefits, and such other facts and circumstances as the Named
Appeals Fiduciary shall deem relevant.

 

(c)           The Named Appeals Fiduciary shall render a determination upon the
appealed claim which determination shall be accompanied by a written statement
as to the reasons therefor.  The determination shall be made to the claimant
within thirty (30) days of the claimant’s request for review, unless the Names
Appeals Fiduciary determines that special circumstances requires an extension of
time for processing the claim.  In such case, the Named Appeals Fiduciary shall
notify the claimant of the need for an extension of time to render its decision
prior to the end of the initial thirty (30) day period, and the Named Appeals
Fiduciary shall have an additional thirty (30) day period to make its
determination.  The determination so rendered shall be binding upon all parties
as long as it is made in good faith.  If the determination is adverse to the
claimant, the notice shall provide (i) the reason or reasons for denial,
(ii) make specific reference to the Plan provisions on which the determination
was based, (iii) a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to a the claimant’s claim for benefits,
and (iv) state that the claimant has the right to bring an action under section
502(a) of ERISA.  If the final determination is that payments shall be made,
then any such payment shall be made within ninety (90) days after the date by
which notification of the final determination is made.

 

Section 10.04       Appointment of the Named Appeals Fiduciary.  The Named
Appeals Fiduciary shall be the person or persons named as such by the Board or
Committee, or, if no such person or persons be named, then the person or persons
named by the Plan Administrator as the Named Appeals Fiduciary, provided
however, that effective on the date of a Change in Control, the Plan
Administrator shall also serve as the Named Appeals Fiduciary.  For periods
before the date of a Change in Control, Named Appeals Fiduciaries may at any
time be removed by the Board or Committee, and any Named Appeals Fiduciary named
by the Plan Administrator may be removed by the Plan Administrator.  All such
removals may be with or without cause and shall be effective on the date stated
in the notice of removal.  The Named Appeals Fiduciary shall be a “Named
Fiduciary” within the meaning of ERISA, and unless appointed to other fiduciary
responsibilities, shall have no authority, responsibility, or liability with
respect to any matter other than the proper discharge of the functions of the
Named Appeals Fiduciary as set forth herein.

 

Section 10.05       Arbitration; Expenses.  In the event of any dispute under
the provisions of this Plan, other than a dispute in which the primary relief
sought is an equitable remedy such as an injunction, the parties shall have the
dispute, controversy or claim settled by arbitration in Philadelphia,
Pennsylvania (or such other location as may be mutually agreed upon by the
Employer and the Participant) in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association, before a panel of three arbitrators, two of whom shall be selected
by the Company and the Participant, respectively, and the third of whom shall be
selected by the other two arbitrators.  Any award entered by the arbitrators
shall be final, binding and nonappealable and judgment may be entered thereon by
either party in accordance with applicable law in any court of competent
jurisdiction.  This arbitration provision shall be specifically enforceable. 
The arbitrators shall have no authority to modify any provision of this Plan or
to award a remedy for a dispute involving this

 

23

--------------------------------------------------------------------------------


 

Plan other than a benefit specifically provided under or by virtue of the Plan. 
If the Participant substantially prevails on any material issue, which is the
subject of such arbitration or lawsuit, the Company shall be responsible for all
of the fees of the American Arbitration Association and the arbitrators and any
expenses relating to the conduct of the arbitration (including the Company’s and
Participant’s reasonable attorneys’ fees and expenses).  Otherwise, each party
shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the American Arbitration Association.

 

24

--------------------------------------------------------------------------------


 

ARTICLE XI

MISCELLANEOUS

 

Section 11.01       Nonalienation of Benefits.  None of the payments, benefits
or rights of any Participant shall be subject to any claim of any creditor of
any Participant, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment
(if permitted under applicable law), trustee’s process, or any other legal or
equitable process available to any creditor of such Participant.  No Participant
shall have the right to alienate, anticipate, commute, plead, encumber or assign
any of the benefits or payments that he may expect to receive, continently or
otherwise, under this Plan, except for the designation of a beneficiary as set
forth in Section 5.01.

 

Section 11.02       Notices.  All notices and other communications required
hereunder shall be in writing and shall be delivered personally or mailed by
registered or certified mail, return receipt requested, or by overnight express
courier service.  In the case of the Participant, mailed notices shall be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to the Plan Administrator.

 

Section 11.03       Successors.  Any Successor shall assume the obligations
under this Plan and expressly agree to perform the obligations under this Plan.

 

Section 11.04       Other Payments.  Except as otherwise provided in this Plan,
no Participant shall be entitled to any cash payments or other severance
benefits under any of the Company’s then current severance pay policies for a
termination that is covered by this Plan for the Participant, including, without
limitation, the Executive Severance Plan.

 

Section 11.05       No Mitigation.  Except as otherwise provided in
Section 4.01(d) and Section 4.04, Participants shall not be required to mitigate
the amount of any Severance Benefit provided for in this Plan by seeking other
employment or otherwise, nor shall the amount of any Severance Benefit provided
for herein be reduced by any compensation earned by other employment or
otherwise, except if the Participant is reemployed by the Company as an
Employee, in which case Severance Benefits shall cease on the date of the
Participant’s reemployment.

 

Section 11.06       No Contract of Employment.  Neither the establishment of the
Plan, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any benefits shall be construed as giving any
Eligible Employee or any person whosoever, the right to be retained in the
service of the Company, and all Eligible Employees shall remain subject to
discharge to the same extent as if the Plan had never been adopted.

 

Section 11.07       Severability of Provisions.  If any provision of this Plan
shall be held invalid or unenforceable by a court of competent jurisdiction,
such invalidity or unenforceability shall not affect any other provisions
hereof, and this Plan shall be construed and enforced as if such provisions had
not been included.

 

25

--------------------------------------------------------------------------------


 

Section 11.08       Heirs, Assigns, and Personal Representatives.  This Plan
shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties, including each Participant, present and future.

 

Section 11.09       Headings and Captions.  The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

 

Section 11.10       Gender and Number.  Where the context admits: words in any
gender shall include any other gender, and, except where otherwise clearly
indicated by context, the singular shall include the plural, and vice-versa.

 

Section 11.11       Unfunded Plan.  The Plan shall not be funded.  No
Participant shall have any right to, or interest in, any assets of the Company
that may be applied by the Company to the payment of Severance Benefits.

 

Section 11.12       Compliance with Code Section 409A.  The terms of this Plan
are intended to, and shall be interpreted and applied so as to, comply in all
respects with the provisions of Code Section 409A and regulations and rulings
thereunder.  Any provision of this Plan governing the timing or form of payment
of benefits hereunder may be modified by the Plan Administrator if and to the
extent required in order to ensure such compliance (by way of example and not
limitation, to delay commencement of any benefits payable hereunder that are
subject to Code Section 409A until at least six months following a Participant’s
termination of employment).  Nothing in this provision shall be construed as an
admission that any of the benefits payable hereunder constitute “deferred
compensation” subject to the provisions of Code Section 409A.

 

Section 11.13       Payments to Incompetent Persons.  Any benefit payable to or
for the benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company, the Committee and
all other parties with respect thereto.

 

Section 11.14       Lost Payees.  A benefit shall be deemed forfeited if the
Committee is unable to locate a Participant to whom a Severance Benefit is due. 
Such Severance Benefit shall be reinstated if application is made by the
Participant for the forfeited Severance Benefit while this Plan is in operation.

 

Section 11.15       Controlling Law.  This Plan shall be construed and enforced
according to the laws of the Commonwealth of Pennsylvania to the extent not
superseded by Federal law.

 

26

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SEVERANCE BENEFITS

SALARY REPLACEMENT AND ANNUAL BONUS

 

Chief Executive Officer

 

3 times annual Base Salary and Annual Bonus

 

 

 

Officers who are direct reports to the CEO

 

2 times annual Base Salary and Annual Bonus

 

 

 

Other Officers and Band 1 employees

 

1.5 times annual Base Salary and Annual Bonus

 

A-1

--------------------------------------------------------------------------------
